Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  7/27/2020. The instant application has claims 1-13 pending. The system and method for generating legal documents for user based on jurisdiction . There a total of 13 claims.

Drawings
The drawing filed on 7/27/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short and does not disclose an short summary of invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-6 are objected to because of the following informalities:  the claim recites an platform, the customarily language is an system. That is, a common language used for this claim type is an apparatus or device or system. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “verification module for”(Claim 1), “ geographical engine configure to”(Claim 1),  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites compiling an legal document based on user and jurisdiction.

The limitation of “a legal database including data useable according to legal requirements of a specific legal jurisdiction;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “a compiler configured, in response to a user inquiry, to compile a legal document compatible according to specific legal standards of the identified jurisdiction associated with the user based on the geographical location of the user's computing device determined by said geographical engine  ” in the context of this claim encompasses the user manually picking an set of legal documents from the database. 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  Federal Register January 7, 2019. For example, but for the “by a processor” language, “a legal database including data useable according to legal requirements of a specific legal jurisdiction” in the context of this claim encompasses the user thinking that appropriate legal documents based on jurisdiction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  And regarding claim 7, the limitation of encrypting the form and sending the encrypted form to user device is treated as extra-solution activity that would be present in internet communication, i.e. everything sent over the internet is encrypted.


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the “a legal database including data useable according to legal requirements of a specific legal jurisdiction” and , “a compiler configured, in response to a user inquiry, to compile a legal document compatible according to specific legal standards of the identified jurisdiction associated with the user based on the geographical location of the user's computing device determined by said geographical engine ” steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of compiling appropriate legal documents base on jurisdiction ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform compiling an legal document based on user and jurisdiction steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	
	

Allowable Subject Matter
Claims 1-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in a detailed and narrow manner of retrieving jurisdiction appropriate legal document to user. Specifically, the claims recites “user database including at least one user profile, the user profile including user contact details and user identification data; a verification module for verifying the identity of a user attempting to access the platform, said verification module being configured to utilize biometric data to verify the user by comparing the biometric data against user biometric data stored in said user profile” and “ a compiler configured, in response to a user inquiry, to compile a legal document compatible according to specific legal standards of the identified jurisdiction associated with the user based on the geographical location of the user's computing device determined by said geographical engine”
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is US Patent Pub 20222/0084148 to Genie EMS, which discloses the auto-fill for documents based on user information see Fig. 2 & Par. 0159. However, Genie EMS does not disclose  “user database including at least one user profile, the user profile including user contact details and user identification data; a verification module for verifying the identity of a user attempting to access the platform, said verification module being configured to utilize biometric data to verify the user by comparing the biometric data against user biometric data stored in said user profile” and “ a compiler configured, in response to a user inquiry, to compile a legal document compatible according to specific legal standards of the identified jurisdiction associated with the user based on the geographical location of the user's computing device determined by said geographical engine”

The next closest prior art found is EP2913788 to Watanabe which discloses the document being filled based on stored text strings in database see Par. 0024 & Par. 0117 & Par. 0217. However, Watanabe does not disclose  “user database including at least one user profile, the user profile including user contact details and user identification data; a verification module for verifying the identity of a user attempting to access the platform, said verification module being configured to utilize biometric data to verify the user by comparing the biometric data against user biometric data stored in said user profile” and “ a compiler configured, in response to a user inquiry, to compile a legal document compatible according to specific legal standards of the identified jurisdiction associated with the user based on the geographical location of the user's computing device determined by said geographical engine”

The next closest prior art found is US Patent Pub 2015/0212997 to Kassim, which discloses the even-based agency retrieving documents associated with events see Abstract & Fig. 1C item 58 & Fig. 3 item 324, 332. However Kassim does not disclose “user database including at least one user profile, the user profile including user contact details and user identification data; a verification module for verifying the identity of a user attempting to access the platform, said verification module being configured to utilize biometric data to verify the user by comparing the biometric data against user biometric data stored in said user profile” and “ a compiler configured, in response to a user inquiry, to compile a legal document compatible according to specific legal standards of the identified jurisdiction associated with the user based on the geographical location of the user's computing device determined by said geographical engine”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov